Citation Nr: 1011093	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to April 23, 
2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from April 23, 2008.

3.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran appeared and testified at a videoconference 
hearing in October 2009 before the undersigned Veterans Law 
Judge.  A transcript of the hearing is contained in the 
record.

As a final preliminary matter, the Board notes that, in 
October 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal, accompanied by a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to April 23, 2008 PTSD is manifested by nightmares, 
chronic sleep impairment, disturbances of motivation and mood 
(irritability), suspiciousness, anxiety, depressed mood and 
difficulty in establishing and maintaining work 
relationships.  However, PTSD does not result in panic 
attacks, impairment of memory, difficulty in understanding 
complex commands, neglect of personal hygiene, obsessional 
rituals, or impaired abstract thinking.  

3  From April 23, 2008 PTSD is manifested by nightmares, 
chronic sleep impairment, disturbances of motivation and mood 
(irritability), suspiciousness, anxiety, depressed mood, 
decreased concentration, and difficulty in establishing and 
maintaining work relationships.  However, PTSD does not 
result in panic attacks, impairment of memory, difficulty in 
understanding complex commands, neglect of personal hygiene, 
obsessional rituals, or impaired abstract thinking.  

4.  The Veteran completed high school.  He worked for 18 
years at the same job, with disability retirement in October 
2008.  He suffered a significant work-related accident in 
September 2003.  

5.  The Veteran has a combined service-connected disability 
rating of 60 percent, and his highest rated service-connected 
disability is PTSD, rated at 50 percent disabling.  The 
evidence of record does not demonstrate that the Veteran has 
been precluded from maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Prior to April 23, 2008, the criteria for an initial 
rating of 50 percent, and no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  From April 23, 2008, the criteria for an initial rating 
in excess of 50 percent for PTSD and MDD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
4.16 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claims in July 2006 
(PTSD) and May 2008 (TDIU).  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2006, December 2007, May 2008 and February 2009.  The 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplement statement 
of the case (SSOC) were issued in July 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the May 2008 and 
February 2009 letters.  The notice requirements pertinent to 
the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The Veteran's service treatment records and VA treatment 
records were obtained and associated with his claims file.  
He was also afforded VA medical examinations in June, August 
and September 2008 to assess the current nature of his 
disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

PTSD

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods ("staged 
ratings").

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009)

In this case, the Veteran is currently assigned a 30 percent 
rating for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. 
§ 4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to April 23, 
2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from April 23, 2008.

3.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran appeared and testified at a videoconference 
hearing in October 2009 before the undersigned Veterans Law 
Judge.  A transcript of the hearing is contained in the 
record.

As a final preliminary matter, the Board notes that, in 
October 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal, accompanied by a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to April 23, 2008 PTSD is manifested by nightmares, 
chronic sleep impairment, disturbances of motivation and mood 
(irritability), suspiciousness, anxiety, depressed mood and 
difficulty in establishing and maintaining work 
relationships.  However, PTSD does not result in panic 
attacks, impairment of memory, difficulty in understanding 
complex commands, neglect of personal hygiene, obsessional 
rituals, or impaired abstract thinking.  

3  From April 23, 2008 PTSD is manifested by nightmares, 
chronic sleep impairment, disturbances of motivation and mood 
(irritability), suspiciousness, anxiety, depressed mood, 
decreased concentration, and difficulty in establishing and 
maintaining work relationships.  However, PTSD does not 
result in panic attacks, impairment of memory, difficulty in 
understanding complex commands, neglect of personal hygiene, 
obsessional rituals, or impaired abstract thinking.  

4.  The Veteran completed high school.  He worked for 18 
years at the same job, with disability retirement in October 
2008.  He suffered a significant work-related accident in 
September 2003.  

5.  The Veteran has a combined service-connected disability 
rating of 60 percent, and his highest rated service-connected 
disability is PTSD, rated at 50 percent disabling.  The 
evidence of record does not demonstrate that the Veteran has 
been precluded from maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Prior to April 23, 2008, the criteria for an initial 
rating of 50 percent, and no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  From April 23, 2008, the criteria for an initial rating 
in excess of 50 percent for PTSD and MDD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
4.16 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claims in July 2006 
(PTSD) and May 2008 (TDIU).  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2006, December 2007, May 2008 and February 2009.  The 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplement statement 
of the case (SSOC) were issued in July 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the May 2008 and 
February 2009 letters.  The notice requirements pertinent to 
the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The Veteran's service treatment records and VA treatment 
records were obtained and associated with his claims file.  
He was also afforded VA medical examinations in June, August 
and September 2008 to assess the current nature of his 
disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

PTSD

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods ("staged 
ratings").

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009)

In this case, the Veteran is currently assigned a 30 percent 
rating for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. 
§ 4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
38 C.F.R. § 4.126(a)(2009).  When evaluation the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background

In an August 2005 private psychiatric report, it was revealed 
that the Veteran's wife left him and took the children with 
her.  A private psychologist noted that the Veteran's anxiety 
was due to worry/frustration, and that he had a decrease in 
sleep and energy.  A September 2005 private treatment record 
noted the Veteran was thinking more clearly and his 
irritability was down.  He was seeing a marriage counselor at 
the time.

An August 2006 private treatment record showed that the 
Veteran complained of increased nightmares related to the 
crash in 1987, but no other PTSD symptoms.  He was not 
sleeping as much.  On psychiatric evaluation (orientation, 
memory, delusions, speech, affect, suicidal/ homicidal 
ideation, insight, appearance, hallucinations, paranoia mood, 
thoughts, and judgment), it was indicated that he was within 
normal limits.  

A September 2006 private treatment progress note showed that 
the Veteran complained of nightmares and decreased sleep 
causing him to be tired in the morning.  He also complained 
of anxiety, but not of panic attacks.  On psychiatric 
evaluation (orientation, memory, delusions, speech, affect, 
suicidal/ homicidal ideation, insight, appearance, 
hallucinations, paranoia mood, thoughts, and judgment), it 
was indicated that he was within normal limits.  

In a January 2008 statement the Veteran described watching 
two helicopters crash in midair in 1985 in the Persian Gulf.  
The Veteran was part of the team that recovered the bodies of 
the fourteen men/crew.  He also noted he was on anti-
depressants.

A January 2008 VA PTSD examination the Veteran described 
first getting treatment for his psychological disability in 
August 2005 after his wife left him, which was indicated to 
be around the time he had been involved in a motor vehicle 
accident, severely injuring his right foot and ankle.  The 
Veteran complained of nightmares three to four times a month, 
waking up in sweats.  He reported a depressed mood, and being 
inactive around the house.  On mental status examination he 
had good eye contact, normal speech, and a "terrible" mood.  
He had no hallucinations or suicidal/homicidal ideation.  His 
memory was intact, concentration was fair, and insight was 
fair. 

A March 2008 VA mental health treatment noted a traumatic 
history of witnessing the dead soldiers following a 
helicopter crash, and handling their bodies as part of a fire 
rescue team, and being involved in a post-service motor 
vehicle accident that resulted in the beheading of another 
individual involved in the crash.  He reported receiving 
counseling for nine months following the motor vehicle 
accident.  He also reported an incident of attempting suicide 
while in service, after a night of heavy drinking.  He 
separated from his wife for a while, but they reunited in 
2005 after family counseling.  At the time of the note, he 
was not receiving psychotherapy for the trauma-related 
symptoms.  

He reported experiencing nightmares three to four times a 
month, difficulty sleeping, irritability, and anxiousness.  
The psychiatrist noted that the Veteran appeared well-rested.  
The Veteran reported that he began feeling irritable, 
argumentative and anxious after being placed on light duty 
following his motor vehicle accident.  He stated that he did 
not have any friends and that he kept to himself.  He avoided 
stressful stimuli, such as watching any traumatic scenes on 
television.  He denied a history of psychotic symptoms, 
audio/visual hallucinations, and paranoia.  He reported a 
tendency to clean things, but otherwise had no 
obsessive/compulsive tendencies.  He denied suicidal or 
homicidal thoughts.  He reported being sober since 1987, and 
having adequate sleep due to medications.  He had good 
grooming and hygiene, he was pleasant and cooperative, he had 
no psychomotor agitation, and his speech was normal.  His 
mood was mildly anxious initially then euthymic, and he had a 
full range of affect.  He had good insight and could recall 
two of three things after five minutes.  The diagnosis was 
adjustment disorder with disturbance in mood, anxiety 
disorder NOS, R/O (rule out) PTSD, and R/O generalized 
anxiety disorder.  GAF score of 55-60 was assigned.

In April 2008 the Veteran was given a Detailed Assessment of 
Posttraumatic Stress (DAPS) test, a self-report measure 
designed for use with individuals who have undergone a 
significant psychological stressor.  The psychologist 
administering the test noted that the Veteran's performance 
was of "questionable validity," suggesting "extreme over 
endorsement of times which might present self as 
exceptionally symptomatic."  Due to the questionable 
validity the results were interpreted very conservatively.  
His results supported a diagnosis of PTSD, although clinical 
confirmation was noted to be needed.  He was very depressed 
and anxious, with few coping skills.  His defensiveness was 
noted to indicate a general lack of trust in people/systems.  
It was noted that his trauma was not specifically combat 
related, and that he would likely not respond well to group 
therapy.

In a July 2008 VA mental health note the Veteran reported 
that he had intermittent anger and frustration related to 
work stress.  He denied hallucinations or homicidal/suicidal 
ideations.  He appeared rested, and was encouraged that he 
could retire from work in a year.  He was diagnosed with 
PTSD, adjustment disorder with disturbance in mood, and R/O 
generalized anxiety disorder.  The psychologist suggested 
that the Veteran's sleep disturbance could be secondary to 
his sleep apnea.  He was given a GAF score of 60.  

In August 2008 the Veteran was afforded a VA PTSD 
examination; he reported seeing a therapist once or twice a 
month for one-on-one counseling.  He complained of nightmares 
occurring two to three times a week, flashbacks once or twice 
a week, mood changes, irritability, easy startle response, 
and night sweats.  He described difficulty sleeping and 
insomnia in the middle of the night.  The examiner noted the 
Veteran had not had any legal problems, had been married to 
his wife for 22 years, and had three children.  The Veteran 
reported having difficulty getting along with his oldest son, 
but that he got along fairly well with the younger two.  He 
stated he was a loner and had no friends, and no leisure 
activities.  He stated he avoided closeness with people and 
had difficulty showing affection. In this examination the 
Veteran stated he had never attempted suicide.  

On mental status examination the Veteran was adequately 
groomed, made good eye contact, and had appropriate 
interactions.  He had no impairment of thought process or 
communication.  He was free of delusions but noted he 
occasionally heard the sounds of things crashing.  He did not 
have homicidal or suicidal ideations, he was oriented to 
person, place, situation and time.  He described some 
difficulty sleeping, and was only unable to remember three 
items after three minutes.  Additionally, the Veteran 
described some insomnia.  There is no indication that the 
claims file was reviewed in conjunction with the examination, 
and neither the Veteran nor the examiner noted the Veteran's 
possible sleep apnea.  He complained of nightmares and night 
sweats.  The Veteran's speech was slightly monotonous but 
otherwise normal, his mood was depressed, and his affect was 
anxious.  His thought process was logical, and he denied 
impulse control problems.  He was diagnosed with PTSD and 
cognitive disorder, and was assigned a GAF score of 50.

A September 2008 VA mental health note he stated he was 
looking forward to leaving his job in October, and that his 
mood was okay.  He denied depression, suicidal/homicidal 
ideation, hallucinations, and paranoia.  He appeared rested, 
had good hygiene, good behavioral control, and no psychomotor 
agitation.  His speech was normal, his mood euthymic, and he 
had a full range of affect.  He had no psychosis, was goal-
directed, and his insight and judgement were good.  The 
psychiatrist and psychologist (both signed the mental health 
record) noted that the Veteran presented with improved and 
stable mood as there had been some reduction in his work-
related stress.  He was assigned a GAF of 60.

In October 2008 the Veteran was found to have obstructive 
sleep apnea.  

In a January 2009 VA mental health note the Veteran 
complained of flashbacks, nightmares and irritability.  He 
also experienced decreased concentration, insomnia and guilty 
feelings.  He was casually dressed and cooperative.  He had 
normal speech, appropriate affect, and a linear and goal-
oriented thought process.  He reported feeling "moody."  
His insight and judgement were fair.  He was assigned a GAF 
of 60.

A February 2009 Social Security Administration (SSA) 
disability examiner noted that the Veteran was well groomed, 
good communication skills, but had a mostly flat affect.  
There was no evidence of delusional disorganization or 
diminished thinking.

In an April 2009 VA mental health note the Veteran reported 
that he felt his PTSD symptoms were under control other than 
his anger, and that he "had been a lot better since last 
time."  He stated that his anger was generally directed 
toward his children now that he was not at work.  His mood 
was described as anxious, his affect was appropriate, and his 
thought process was linear and goal-oriented.  He was 
assigned a GAF of 60.  

In his October 2009 videoconference the Veteran described 
separating from his wife for a while, going to counseling, 
and reuniting.  He described her as his best friend.  He also 
described decent relationships with his three children.  He 
did note an instance of anger with his oldest child when the 
child snuck out of the house late at night.  He reported that 
he went to church with his wife, at her insistence.  He did 
not describe any friends or leisure activities.  

The record also contains numerous filings of harassment by 
the Veteran against coworkers and supervisors, mostly in 
2007, and two suspensions from work against the Veteran.  On 
one occasion it was proposed he lose three days of work due 
to an angry outburst.  The Veteran responded to the proposal 
by stating that he did not curse at the coworker in question, 
though he admitted being irritated.

Analysis

The Veteran contends that his PTSD is more severe than is 
contemplated by his staged ratings of 30 percent prior to 
April 23, 2008 and 50 percent from April 23, 2008.  

The Veteran's treatment records and VA examination reports 
consistently noted that his PTSD symptoms included 
nightmares, difficulty sleeping, irritability, and isolation.  
His affect was noted to be appropriate, and flattened.  His 
speech was generally within normal limits, but described as 
"slightly monotonous" during one evaluation, but never as 
"circumstantial, circumlocutory or stereotyped."  He did 
not report panic attacks, though he did report sleep 
disturbance due to nightmares/night sweats.  This does not 
equate to "panic attacks more than once a week" as 
described for a 50 percent rating, or even the weekly or less 
often panic attacks described in a 30 percent rating.  There 
has been no indication difficulty in understanding complex 
commands as described in the 50 percent rating.  He did show 
a slight decrease in concentration as he could not remember 
all three objects after five minutes on testing.  He showed 
disturbances of mood in his irritability and aggressiveness 
with his coworkers.  Evidence from his employment and his 
DAPS test appear to show suspiciousness with his 
coworkers/people in general.  

Regarding his social and work relationships, the Veteran was 
noted to have been married to his wife for 22 years, to have 
good relationships with his younger sons.  His description of 
being upset with his older son because the son snuck out late 
at night appeared like a reasonable irritation, though he did 
not describe his full reaction.  He also described not having 
friends or leisure activities, though his wife does make him 
to go church and he attempts to go to his children's 
school/sports activities.  He has a history of separation 
from his wife for a short time after his right ankle injury.  
The VA notes indicated that his symptoms improved after 
retirement.  

The Veteran had GAF scores of 60, 55, and 50; these scores 
are considered moderate to serious, with his most recent 
scores being 60 (moderate).  The Board notes that it has 
considered the GAF scores in the context of the entire record 
and finds that the totality of the evidence compels a finding 
that an increased rating is not warranted.  GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).) (2009).  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)).  The Board notes the absence of panic attacks; 
difficulty in understanding complex commands; impaired 
abstract thinking; impairment of memory; suicidal ideation; 
obsessional rituals; spatial disorientation; and neglect of 
personal hygiene, as evidence that the GAF scores, either 
alone or in conjunction with the rest of the competent 
evidence, do not support a rating in excess of 50 percent 
throughout the entire claims period.  However, the GAF 
scores, in combination with the evidence of record do support 
a rating of 50 percent prior to April 23, 2008.

Throughout his treatment, there has been self-reported 
evidence of impairment in occupational and social 
relationships.  It is also very clear that the Veteran had 
difficulties with certain coworkers, as he filed multiple 
harassment claims.  He was written up for hostility, cursing, 
and being missing for duty in the workplace.  He related that 
his wife of 22 years is his best friend, but he is otherwise 
a loner.  He has also not described memory impairment and his 
thinking was noted to be normal in his VA examinations.  He 
has reported severe sleep disturbance, and has been 
repeatedly noted as hypervigilant.  His sleep disturbance has 
been attributed to his sleep apnea.  He has not described 
obsessional rituals which interfere with routine activities.  
Although he has been noted to be anxious, he was never 
described as having panic attacks.  He has not shown spatial 
disorientation, neglect of personal appearance and hygiene.  

The Board finds that the Veteran's symptoms have been between 
a 30 percent and 50 percent rating for PTSD throughout the 
claims period.  The RO was generous in its grant of a 50 
percent rating, and the Veteran's symptoms simply do not meet 
the criteria for a higher rating (70 or 100 percent).  This 
is based on the Veteran's lack of panic attacks, his intact 
memory, his ability to understand complex commands and his 
ability to maintain some work and social relationships, 
combined with his GAF scores.  The Veteran's disability 
picture, especially after leaving the stressful employment 
environment, more nearly approximates the level of impairment 
contemplated for a 50 percent rating.  The evidence in the 
claims folder certainly showed that the Veteran had 
difficulty with his coworkers, and dealing with his need to 
move from a transportation officer to the tool room.  He also 
had difficulty controlling the stress from this situation, 
would become irritable at work, and eventually chose 
retirement.  However, outside of the difficult work situation 
the Veteran was able to function and understood the outcome 
of his behavior.  As the criteria for the next higher (70 
percent) rating for PTSD have not been met, it logically 
follows that criteria for an even higher rating (100 percent) 
have not been. 

The grant of an increased rating (from 30 percent to 50 
percent) for prior to April 23, 2008 is based on the fact 
that there has not been a vast change in overall symptoms for 
the Veteran since the time he filed for service connection.  
His irritability and inability to maintain work or social 
relationships has continued throughout the claims period, and 
as such the Veteran should be rated as 50 percent throughout 
the claims period. 

The Veteran's written statements, testimony and comments made 
during VA examinations and treatment reveal that he reports 
experiencing numerous PTSD symptoms, and that he feels that 
his symptoms warrant a 70 percent rating.  The Board notes 
that in adjudicating a claim the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the 
Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to report that he experiences certain symptoms, 
such as his problems with stress, nightmares, and 
irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in his 
reports of the symptoms he experiences.  However, the Board 
notes that the medical evidence of record describes a PTSD 
disability that more nearly approximates the 50 percent 
rating he was assigned.

The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Though the Veteran's symptoms appeared to 
have decreased after his retirement (September 2008), his 
symptoms were substantially similar throughout the claims 
period, and he continued to have difficulty with his anger, 
social relationships, and depressed mood.  Since the 
preponderance of the evidence is against the claim for an 
rating in excess of 50 percent, the benefit-of-the-doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case, there are no exceptional or unusual factors with regard 
to the Veteran's service-connected psychiatric disability.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe his disability level and symptomatology 
and provides for more severe symptoms than shown by the 
evidence during the period in question; thus, his disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  His symptoms 
have decreased since retirement, and are not unusual, and are 
still within the limits of the schedular criteria.  Referral 
for extraschedular consideration is not warranted.  

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice- 
connected disabilities will be disregarded if the above- 
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment. 38 C.F.R. 
§ 4.16(a) (2009).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether a veteran 
can find employment.  See 38 C.F.R. §  4.16(a) (2008); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2009).


The Veteran is service connected for PTSD (rated 50 percent), 
residuals of a crush injury to the hand with laceration of 
the left index finger (rated 20 percent), tinnitus (rated 10 
percent), and bilateral hearing loss (noncompensable).  He 
has a combined rating of 60 percent.  His nonservice 
connected disabilities include: a left eye condition; a right 
ankle/foot condition (which has required multiple surgeries); 
sciatic nerve pain; sleep apnea; and obesity.  The evidence 
regarding the Veteran's PTSD is contained above.  

The Veteran completed a formal TDIU claim form in June 2008.  
He noted that his hearing loss disability and crush injury of 
the left hand prevented him from securing or following any 
substantially gainful employment.  He noted that from 1992 to 
2003, he worked as a transportation officer, and related 
missing an unknown amount of time from work due to illness.  
From 2003 to 2008, he worked in the 'tool room' of a prison, 
and noted losing 122 days of work due to illness.  And from 
February 2008 to May 2008, he answered phones, losing 200 
hours of work due to illness.  All of this employment was for 
the same employer.  He was to receive disability retirement 
benefits and worker's compensation benefits.  

At the time he filed for a TDIU (May 2008), the Veteran was 
still employed.  He reported a history of completing high 
school, and having deputy sheriff and federal academy 
training/education.  He remarked that he was terminated from 
being a deputy sheriff because of the loss of use of his left 
hand, and that he lost his most recent employment due to his 
hand and hearing.

A February 2008 correspondence from private physician Dr. J. 
W. T, included a description of the Veteran's disability 
limitations.  The physician noted the Veteran had a work-
related ankle injury, and service-related left hand injury, 
diminished hearing and diminished eyesight (the Veteran is 
not service-connected for an eye condition).  The Veteran was 
unable to walk for more than 15 minutes or stand longer than 
15-30 minutes due to his right ankle.  The physician stated 
that the Veteran had 20 percent hearing loss in both ears 
(the basis for this statement is unclear, as hearing test 
results were not of record).  The Veteran was able to use 
various firearms, but his mobility and accuracy could be 
affected.  The physician noted he had difficulty climbing 
stairs, bending, stooping, running, or driving a car.  He 
suffered from pain in his hips, lower back, left hand and 
right ankle.

In June 2008, the Veteran underwent a private functional 
capacity evaluation, where the results showed that his pain 
impacted his "performance of daily activities to a large 
degree."  He reported constant, sharp pain in his right 
ankle that increased with walking.  He reported right low 
back pain with radiation symptoms.  Testing revealed that he 
had diminished grip strength, tip pinch, lateral pinch, and 
Palmer pinch bilaterally, though worse on the left.  He had 
full flexion and extension of his left wrist.  A majority of 
the testing showed deficiencies in strength, balance and 
ability regarding his right ankle/leg. 

In a June 2008 VA hand examination, the Veteran stated he 
could not perform self-defense movements, carry a stretcher 
with another person or lift more than 25 pounds.  The 
examiner was unable to have the Veteran elicit any active 
range of motion.

An August 2008 memorandum of conference regarding whether the 
Veteran's employer would accommodate the Veteran with full 
time sedentary work noted that the Veteran's injury 
(requiring sedentary work) was the work-related ankle 
disability.

A September 2008 employment information form filled out by 
the Veteran's employer noted that the Veteran was still 
employed full time. 

A September 2008 VA audiology examination noted the Veteran 
had mild to moderate sensorineural hearing loss bilaterally 
with excellent word recognition.  The Veteran indicated that 
without his hearing aids he could not hear people as well. 

A February 2009 disability examiner noted the Veteran's chief 
complaints were a left hand injury and a right ankle injury.  
He had decreased function of the middle, ring and little 
finger, with numbness of the ring and small finger along with 
paresthesias along the medial palm to the wrist.  He was 
noted to need a rolling walker to ambulate due to his right 
ankle.  Additional SSA records showed that an SSA physician 
noted that sedentary work was best for the Veteran as he was 
limited to standing or walking less than two hours.

A March 2009 correspondence from the Office of Personnel 
Management noted that, upon a review of his medical files, it 
was determined that the Veteran was disabled from his 
position as a Tool Room Officer due to his right ankle 
disability and PTSD.

On his April 2009 substantive appeal he noted that he was 
receiving workman's compensation, and that when it ended he 
would receive employment disability.  He also stated he was 
eligible to receive social security disability beginning May 
2009.

In his October 2009 videoconference, when asked about his 
claim for TDIU, the Veteran described his right ankle 
disability, and its affect on his life.  He reported he was 
right handed.  He also reported that he worked for 13 years 
as a transportation officer before his ankle injury.  After 
that he was put in a security room for care of firearms and 
other items, where he "could handle working with his leg" 
and other disabilities.  

Analysis

In this case, the Veteran is service-connected for PTSD 
(rated 50 percent), a left hand condition (20 percent), 
tinnitus (10 percent), and hearing loss (noncompensable); 
with a combined rating of 60 percent.  Thus, his service-
connected disabilities do not meet the above-stated 
percentage requirements.  As such, the criteria for a TDIU 
under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where the veteran is unemployable 
due to his service-connected disability(ies).  38 C.F.R. 
§ 4.16(b).  Therefore, the Board must evaluate whether there 
are circumstances in this Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Veteran was employed when he filed his claim for TDIU; 
however the record shows that he retired in October 2008.  
The record reveals that the Veteran has a high school 
education and he worked at a federal prison for 18 years 
prior to retirement.  It appears from his testimony that for 
13 of those years he worked transporting prisoners, then he 
worked in a more sedentary role for five years prior to 
retirement.  Other statements in the file, however, note that 
he may have been employed as a deputy sheriff for three years 
right after service, though that employment was not listed on 
his formal TDIU claim.

The Veteran contended on his application for TDIU that his 
left hand and hearing loss caused him to be unable to find 
gainful employment.  Though the Veteran complained of being 
unable to hear people well without his hearing aids, he is 
noncompensably rated for bilateral hearing loss and was noted 
to have excellent word recognition score in a June 2008 VA 
examination.

The Veteran does have loss of function of three fingers on 
his left hand, with loss of sensation on the fingers and part 
of the left hand.  The Veteran is right handed.  
Additionally, though he was not service-connected until July 
2006 (the date he filed for service connection) the record 
shows that his in-service injury to his left hand happened in 
1986, and he reported increased pain in the hand since the 
injury.

The Veteran's employers noted that he was receiving 
disability retirement due to his right ankle work injury and 
his PTSD.  As noted above, the Veteran's irritability was 
increased for a period of time from 2007 (when he filed 
multiple harassment claims against coworkers) until he 
retired.  However, his PTSD symptoms are moderate to serious, 
mostly with symptoms of irritability and being asocial.  In 
his October 2009 testimony he related that he did not have to 
work alongside a coworker or interact with prisoners when he 
was transferred to the tool room in 2003.  Based on the 
harassment reports it appeared that the Veteran specifically 
did not get along with certain coworkers, while he was able 
to maintain a stable coworker relationship with other 
employees.  

The disability evaluations of record mostly indicate that the 
Veteran had physical limitations based on his right leg 
injury.  He was unable to stand or walk for long periods, 
drive or lift heavy weights, resulting in his removal from 
transporting prisoners.  From his own statements the Veteran 
appears to have become disgruntled at work after being moved 
to the tool room, and then being put in a desk job when he 
initially wished to be a deputy sheriff.  Evaluations from as 
late as 2008 noted that the Veteran was capable of sedentary 
employment.

In summary, the Veteran's disability evaluations do not 
include one disability rated at 60 percent or higher, or a 
combined disability rating of 70 percent or higher--he does 
not meet the schedular requirements for a TDIU.  Moreover, 
the preponderance of the competent evidence reflects that his 
disabilities would not prevent sedentary employment.  The 
Board finds that the competent medical evidence of record is 
of greater probative value than the statements of the 
Veteran.  Thus, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected disabilities alone are of such a severity as to 
preclude his participation in all forms of substantially 
gainful employment, such that referral for extraschedular 
consideration is warranted.  Accordingly, entitlement to a 
TDIU is denied.

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating of 50 percent, and no 
higher, for PTSD prior to April 23, 2008, is granted, subject 
to the laws and regulations governing the payment of VA 
compensation.

Entitlement to a rating in excess of 50 percent for PTSD from 
April 23, 2008 is denied.

Entitlement to TDIU is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


